 Case: 2:20-cv-00101-SDM-KAJ Doc #: 9 Filed: 01/16/20 Page: 1 of 1 PAGEID #: 24




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

ICON ENTERTAINMENT GROUP, et                    :
al.,
                                                :     Case No. 2:20-cv-101
                Plaintiffs,                           Judge Sarah D. Morrison
                                                :     Chief Magistrate Judge Elizabeth P. Deavers
           v.
STEVEN G. ROSSER, et al.,                       :

                Defendants.                     :


                                            ORDER

         The undersigned hereby recuses herself from the above-styled case. The Clerk is

DIRECTED to redraw the case for random reassignment to another United States Magistrate

Judge.

         IT IS SO ORDERED.


Date: January 16, 2020                          /s/ Elizabeth A. Preston Deavers
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE
